IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37736

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 376
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 2, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SEAN JEFFERY HUNT,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and concurrent unified sentences of seven years, with
       minimum periods of confinement of two years, for two counts of forgery,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge, LANSING, Judge
                                and GUTIERREZ, Judge

PER CURIAM

       Sean Jeffery Hunt was convicted of two counts of forgery, Idaho Code § 18-3601. The
district court imposed unified sentences of seven years, with minimum periods of confinement of
two years on each count, and ordered that the sentences would run concurrently with each other
and with a separate case in Bonneville County. Hunt appeals, contending that the sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hunt’s judgment of conviction and sentences are affirmed.




                                                   2